DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Preliminary Amendment
The preliminary amendment received 11/18/2019 has been entered.

Information Disclosure Statement
The information disclosure statement filed 11/18/2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, and 5-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Howard (NPL: Proximity Operations and Docking Sensor Development). 
Regarding to claim 1, Howard discloses a navigation system which estimates an attitude of a target object in space (page 1; left column: an Automated Rendezvous and Docking system; the Video Guidance Sensor, i.e. VGS, was developed and successfully flown on Space Shuttle flights in 1997 and 1998; page 1; 1. Introduction: Automated Rendezvous and Docking system; page 4; 4. Sensor Development: the spacecraft Guidance and Navigation System) comprising: 
an optical marker that is attached to the target object and reflects light (Howard; page 4; 4. Sensor Development; first paragraph: the sensor is designed to interact with a retro-reflective target; the target retro-reflectors are optical marker and are attached to target; the target retro-reflectors are arranged in a pattern known to the AVGS software; page 5; 5. NGAVGS TESTING: different retro-reflective targets; page 4; 4. Sensor Development; Fig. 5; Fig. 6: the target retro-reflectors reflect light as illustrated in Fig. 5 and Fig. 6); 

an image acquisition device that acquires an image of the optical marker which has reflected the light of the predetermined wavelength band (page 3; 3. Sensor Specifications; second paragraph: it takes two sequential pictures illuminated by different wavelengths of laser light, subtracts one picture from the other; page 4; 4. Sensor Development; Fig. 5; Fig. 6; first paragraph: a camera captures images from the lasers; hardware, software, and firmware process the returned images into relative position and attitude data; two sets of laser diodes operate at predetermined nominal wavelengths of 806 and 845 nm; 
    PNG
    media_image1.png
    160
    308
    media_image1.png
    Greyscale
); and 


Regarding to claim 3, Howard discloses the navigation system according to claim 1, wherein the image processing device is loaded on the spacecraft (Howard; page 1; left column: an Automated Rendezvous and Docking system; the Video Guidance Sensor with image processing device was developed and successfully flown on Space Shuttle flights in 1997 and 1998; page 2; right column: the first sensor built to fly was the Video Guidance Sensor; It was based on a modified video camera, frame grabber, processor, and software; page 3; right column: image acquisition is initiated by the Digital Signal Processor; the FPGA starts by issuing 

Regarding to claim 5, Howard discloses the navigation system according to claim 1, wherein the lighting device includes a light emitting diode (Howard; page 4; Sensor Development; first paragraph: the NGAVGS consists of two sets of laser diodes which operate at nominal wavelengths of 806 and 845 nm).

Regarding to claim 6, Howard discloses the navigation system according to claim 1, wherein the optical marker includes a retro-reflective material (Howard; page 4; 4. Sensor Development; first paragraph: the sensor is designed to interact with a retro-reflective target, i.e. material; the target retro-reflectors are retro-reflective material and are arranged in a pattern known to the AVGS software; page 5; 5. NGAVGS TESTING: different retro-reflective targets, i.e. material).

Regarding to claim 7, Howard discloses the navigation system according to claim 1, wherein multiple optical markers are attached to a predetermined surface of the target object 
    PNG
    media_image2.png
    509
    312
    media_image2.png
    Greyscale
).

Regarding to claim 8, Howard discloses the navigation system according to claim 1, wherein the image acquisition device includes an optical lens and an imaging sensor, and wherein the optical lens is provided with an optical filter which transmits the light of the predetermined wavelength band (Howard; page 3; 3. Sensor Specifications: last paragraph: with a new imager and lens and a change in the laser illumination system, the resolution and exposure parameters of the new sensor need to be verified with either old or new target 

Regarding to claim 9, Howard discloses a spacecraft (page 1; left column: spacecraft; an Automated Rendezvous and Docking system; the Video Guidance Sensor, i.e. VGS, was developed and successfully flown on Space Shuttle flights in 1997 and 1998; page 1; 1. Introduction: spacecraft; Automated Rendezvous and Docking system; page 4; 4. Sensor Development: the spacecraft Guidance and Navigation System) comprising: 
a lighting device that irradiates an optical marker which is attached to a target object in space and reflects light with light of a predetermined wavelength band (page 3; 3. Sensor Specifications; second paragraph: it takes two sequential pictures illuminated by different wavelengths of laser light, subtracts one picture from the other, creates spots from the lit pixel image data, matches spots to the known target geometry, and computes the relative position vector and relative attitude information; page 3; 3. Sensor Specification; three paragraph: the different reflections of the two different wavelengths of lasers that were fired during the integration time; page 4; 4. Sensor Development; first paragraph: the sensor is designed to interact with a retro-reflective target; the target retro-reflectors are optical marker and are 
an image acquisition device that acquires an image of the optical marker which has reflected the light of the predetermined wavelength band (page 3; 3. Sensor Specifications; second paragraph: it takes two sequential pictures illuminated by different wavelengths of laser light, subtracts one picture from the other; page 4; 4. Sensor Development; Fig. 5; Fig. 6; first paragraph: a camera captures images from the lasers; hardware, software, and firmware process the returned images into relative position and attitude data; two sets of laser diodes operate at predetermined nominal wavelengths of 806 and 845 nm; 
    PNG
    media_image3.png
    250
    481
    media_image3.png
    Greyscale
  ), 
wherein the image which has been acquired by the image acquisition device is processed and whereby an attitude of the target object can be estimated (page 3; 3. Sensor Specifications; second paragraph: computes the relative position vector and relative attitude information; page 4; 4. Sensor Development; Fig. 5; Fig. 6; first paragraph: a camera captures images from the lasers; hardware, software, and firmware process the returned images into 

Regarding to claim 10, Howard discloses an optical marker which is attached to a target object in space before the target object is launched into space (page 1; left column: spacecraft; an Automated Rendezvous and Docking system; the Video Guidance Sensor, i.e. VGS, was developed and successfully flown on Space Shuttle flights in 1997 and 1998; page 1; 1. Introduction: spacecraft; Automated Rendezvous and Docking system; page 4; 4. Sensor Development: the spacecraft Guidance and Navigation System), 
wherein: 
the optical marker reflects light of a predetermined wavelength band which has been radiated from a lighting device of a spacecraft (page 4; 4. Sensor Development; first paragraph: the sensor is designed to interact with a retro-reflective target; the target has filters that allow one wavelength of AVGS laser to pass through, while blocking the other wavelength; the target retro-reflectors are optical marker and are attached to target; the target retro-reflectors are arranged in a pattern known to the AVGS software; page 5; 5. NGAVGS TESTING: different 
    PNG
    media_image1.png
    160
    308
    media_image1.png
    Greyscale
); and the image is processed by an image processing device and whereby an attitude of the target object can be estimated (page 3; 3. Sensor Specifications; second paragraph: computes the relative position vector and relative attitude information; page 4; 4. Sensor Development; Fig. 5; Fig. 6; first paragraph: a camera captures images from the lasers; hardware, software, and firmware process the returned images into relative position and attitude data; the software computes the relative position and attitude between the target and the sensor; page 2; left column; first paragraph: a two box configuration with a remote camera head and laser/electronics box that could be internally .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Howard (NPL: Proximity Operations and Docking Sensor Development) and in view of Hiraga (US 6452710 B1).
Regarding to claim 2, Howard discloses the navigation system according to claim 1, wherein the light of the predetermined wavelength band is absorbed (page 4; 4. Sensor Development: filters allow one wavelength of AVGS laser to pass through, while blocking the other wavelength).
Howard fails to explicitly disclose by a heat insulation film which forms a surface of the target object.
In same field endeavor, Hiraga teaches wherein the light of the predetermined wavelength band is absorbed by a heat insulation film which forms a surface of the target object (col. 4, lines 40-45: irradiate them to the light absorption film; the wavelength of the control light is selected from the absorption band of the light absorption film; col. 5, lines 50-60: a signal light of different wavelengths; irradiate a signal light of different wavelengths to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard to include wherein the light of the predetermined wavelength band is absorbed by a heat insulation film which forms a surface of the target object as taught by Hiraga. The motivation for doing so would have been to absorb the control light as taught by Hiraga in col. 5, lines 25-35 and col. 6, lines 20-30.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Howard (NPL: Proximity Operations and Docking Sensor Development) and in view of Mitchell (NPL: Automated Rendezvous and Docking Sensor Testing at the Flight Robotics Laboratory).
Regarding to claim 4, Howard discloses the navigation system according to claim 1,
Howard fails to explicitly disclose wherein the image processing device is allocated on a ground station.
In same field of endeavor, Mitchell teaches:
 wherein the image processing device is allocated on a ground station (page 4; right column: the AVGS is cabled to ground support equipment, i.e. GSE, with a laptop computer running software to command the AVGS and record data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard to include wherein the image processing device is allocated on a ground station. The motivation for doing so would have been to reduce this risk by increasing technology maturation of selected relative navigation sensor technologies 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HAI TAO SUN/Primary Examiner, Art Unit 2616